Exhibit 10.33 AWARD TERMS OFTIME-VESTED RESTRICTED STOCK UNITS GRANTED UNDER [THE CHEMOURS COMPANY EQUITY AND INCENTIVE PLAN][THE CHEMOURS COMPANY 2]FOR GRANTEES LOCATED IN THE U.S. Introduction You have been granted time-vested Restricted Stock Units under [The Chemours Company Equity and Incentive Plan][The Chemours Company 2017 Equity and Incentive Plan] (“Plan”), subject to the following Award Terms.This grant is also subject to the terms of the Plan, which is hereby incorporated by reference.However, to the extent that an Award Term conflicts with the Plan, the Plan shall govern.Unless otherwise defined herein, the terms defined in the Plan shall have the same defined meanings in these Award Terms, including any appendices to these Award Terms (hereinafter, collectively referred to as the “Agreement”).A copy of the Plan, and other Plan-related materials, such as the Plan prospectus, are available at:www.benefits.ml.com. Grant Award Acceptance You must expressly accept the terms and conditions of your Award as set forth in this Agreement.To accept, log on to Merrill Lynch Benefits OnLine at www.benefits.ml.com, select Equity Plan > Grant Information > Pending Acceptance. IF YOU DO NOT ACCEPT YOUR RESTRICTED STOCK UNITS IN THE MANNER INSTRUCTED BY THE COMPANY, YOUR RESTRICTED STOCK UNITS WILL BE SUBJECT TO CANCELLATION. Date of Grant [March 1, 2017] (“Date of Grant”) Type of Awards Time-vested Restricted Stock Units Dividend Equivalents Dividends payable on the shares represented by your Restricted Stock Units (including whole and fractional Restricted Stock Units) will be allocated to your account in the form of additional Restricted Stock Units (whole and fractional) based upon the closing Stock price on the date of the dividend payment. Restricted Period You may not sell, gift, or otherwise transfer or dispose of any of the Restricted Stock Units during the “Restricted Period.” The Restricted Period commences on the Date of Grant and lapses as set forth herein. 1 sf-3731648 Vesting Schedule On [March 1, 2018], the Restricted Period will lapse with respect to one-third (33-1/3%) of the Restricted Stock Units, including dividend equivalents.
